     Case 3:17-cv-01142-BTM-AGS Document 84 Filed 12/07/20 PageID.1109 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    LANCE MURSCHEL,                                     Case No.: 3:17-cv-1142-BTM-AGS
      CDCR #P-04895,
12
                                         Plaintiff,       ORDER DENYING PLAINTIFF’S
13                                                        MOTION FOR STAY AND
                          vs.                             ABEYANCE
14
15                                                        [ECF No. 81]
      DANIEL PARAMO, et al.,
16
                                       Defendant.
17
18
19
20
21          Lance Murschel (“Plaintiff”), currently incarcerated at the California Medical
22    Facility (“CMF”) located in Vacaville, California, is proceeding pro se and in forma
23    pauperis (“IFP”) in this civil rights action filed pursuant to 42 U.S.C. § 1983. Currently
24    before this Court is Plaintiff’s “Motion [to] Stay [and] Abeyance.”           (ECF No. 8.)
25    Defendants have filed an Opposition to Plaintiff’s Motion. (ECF No. 83)
26          Plaintiff seeks this stay in order to “exhaust all administrative remedies.” (Id. at 1.)
27    However, there is no pending motion arguing that Plaintiff failed to exhaust his
28    administrative remedies prior to filing this action. In fact, the Court denied Defendant
                                                      9
                                                                                3:17-cv-1142-BTM-AGS
     Case 3:17-cv-01142-BTM-AGS Document 84 Filed 12/07/20 PageID.1110 Page 2 of 3



 1    Melton’s Motion to Dismiss Plaintiff’s retaliation claims for allegedly failing to exhaust
 2    his administrative remedies. (See Mar. 10, 2020 Order, ECF No. 54 at 9-10.)
 3           If Plaintiff has not, in fact, exhausted his administrative remedies as to any other
 4    claims, the Prison Litigation Reform Act (“PLRA”) does not permit post filing exhaustion.
 5    See 42 U.S.C. § 1997e(a) (“No action shall be brought … until such administrative
 6    grievances as are available are exhausted.”). The Ninth Circuit has held that “a district
 7    court must dismiss a case without prejudice when there is no presuit exhaustion, even if
 8    there is exhaustion while suit is pending.” Lira v. Herrera, 427 F.3d 1164, 1170 (9th Cir.
 9    2005); McKinney v. Carey, 311 F.3d 1198, 1200 (9th Cir. 2002) (“Congress could have
10    written a statute making exhaustion a precondition to judgment, but it did not. The actual
11    statute makes exhaustion a precondition to suit.”). The Court will not dismiss Plaintiff’s
12    action at this time because there is no record before the Court that Plaintiff has not
13    completely exhausted his administrative remedies.
14           Plaintiff also informs the Court that he has brain cancer. (See Pl.’s Mot. at 1.)
15    Plaintiff has attached a memorandum regarding his classification committee hearing dated
16    April 4, 2013 and what appear to be some of his medical records in support of his Motion.
17    (Id. at 3.) While Plaintiff does not have any “law training,” he nonetheless has appeared
18    capable of legibly articulating the facts and circumstances relevant to his claims, which are
19    typical and not legally “complex.” Agyeman v. Corr. Corp. of America, 390 F.3d 1101,
20    1103 (9th Cir. 2004). Plaintiff claims to have lost the assistance of another inmate but he
21    does not indicate when that happened and specifically how it impacts his ability to continue
22    to litigate this matter.
23           Defendants, in their Opposition, indicate that this “action has proceeded through the
24    pleading stage and the parties successfully met and conferred to prepare a Joint Discovery
25    Plan.” (Defs.’ Opp’n at 2.) Moreover, they argue that Plaintiff has “demonstrated his
26    ability to litigate his claims despite his lack of legal training and assistance, and staying
27    proceedings would prevent the parties from efficiently resolving this action.” (Id.)
28
                                                    9
                                                                                3:17-cv-1142-BTM-AGS
     Case 3:17-cv-01142-BTM-AGS Document 84 Filed 12/07/20 PageID.1111 Page 3 of 3



 1          Throughout these proceedings, the Court has liberally granted Plaintiff multiple
 2    extensions of time. If there is a pending matter and Plaintiff requires additional time to
 3    respond, the Court will consider future requests for additional time so long as Plaintiff is
 4    able to show good cause.
 5          For all of the above reasons, the Court does not find that a stay is warranted at this
 6    time and DENIES Plaintiff’s Motion for Stay and Abeyance. (ECF No. 81.)
 7          IT IS SO ORDERED.
 8    Dated: December 7, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   9
                                                                               3:17-cv-1142-BTM-AGS
